department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list tiep 2a legend taxpayer a plan b ira c financial_institution d amount e amount f amount g dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution of amount e on date from plan b federal taxes of amount g were withheld from the distribution and taxpayer a received a check for amount f taxpayer a asserts that his failure to accomplish a rollover within the day period prescribed by sec_402 was due to an error by financial_institution d taxpayer a further represents that amount f has not been used for any other purpose taxpayer a represents that it was his intention to contribute the full amount of the distribution to a rollover ira with financial_institution d in accordance with instructions from financial_institution d taxpayer a endorsed the check for amount f from plan b to them taxpayer a also wrote a check from his personal account for amount g the federal tax withheld taxpayer a represents that both checks were then mailed to financial_institution d taxpayer a has provided documentation from financial_institution d showing the deposit of amount g within the day rollover period to his ira account on date inexplicably however the endorsed check for amount f from plan b was not deposited into the ira instead a check from financial_institution d dated date for amount f was sent to plan b the check was payable to plan b fbo taxpayer a with a transmittal dated date beyond the day rollover period plan b sent the check to taxpayer a taxpayer a then had financial_institution d exchange the check for one with him as the payee which was contributed to ira c based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement with respect to the distribution of amount f contained in sec_402 of the code sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely day rollover was the result of an error on the part of financial_institution d in not timely depositing the check from plan b of amount f to his ira account therefore pursuant to sec_402 of the code the service waives the day rollover requirement with respect to the distribution to you of amount f from plan b provided all other requirements of sec_402 of the code except the 60-day rollover requirement are met with respect to such contribution the transfer of amount f to ira c will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely yours se herri edelman manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
